SUMMARY ORDER

AFTER ARGUMENT AND UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby AFFIRMED.
Defendant-Appellant David Carraballo appeals from a judgment of conviction entered on June 18, 2001, in the United States District Court for the Southern District of New York (Robert W. Sweet, *759Judge), following his plea of guilty.* Carraballo contends that the District Court abused its discretion in denying his motion to withdraw his guilty plea on the basis of alleged ineffective assistance of counsel. We affirm substantially for the reasons stated by the District Court in its well-reasoned opinion of February 8, 2001. United States v. Carraballo, No. S12 98 Cr. 1316, 2001WL 111284 (S.D.N.Y. Feb.8, 2001).

 Defendant Appellant Edwin Diaz also appeals; in a separate order, we have addressed his appeal, his counsel's motion pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and the government’s motion for summary affirmance.